DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note: this application has been assigned to a different examiner.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on July 7, 2021 is acknowledged. Since claim 33 has been amended to depend from claim 1, the requirement is withdrawn as it relates to groups I and II.
Claim 46 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2021.

Claim Interpretation
Claim 33 has been amended to be dependent from claim 1 and makes multiple references to “modular RNA motifs”. While this phrase does not have explicit antecedent basis in claim 1, which recites an RNA nanostructure, claim 1 was 

 Drawings
The brief description of the figures indicate these drawings contain color. Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response –
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 12, 13, 33, 44 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,828,381. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to subject matter that overlaps the instant claims. The patent claims are directed to an RNA dendrimer molecule comprising (a) a .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim is indefinite because it depends from a canceled claim. For the purposes of search and examination this claim is interpreted as if it depends from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 13, 33, 44 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (WO 2016/168784, cited on IDS).
Guo et al. disclose RNA nanostructures comprising 3 RNA strands that form a three-way junction, wherein each strand comprises a different cargo molecule; see figure 12, reproduced below.
    PNG
    media_image1.png
    532
    958
    media_image1.png
    Greyscale

The three-way junction is comprised of 3 RNA strands, designated as a3WJ, b3WJ, and c3WJ, the sequences of which are identical to SEQ ID NOs: 16, 17 and 18, respectively. These sequences form a central core with 3 double stranded arms. Guo et al. disclose at paragraph 146 the RNA 3WJ has a melting temperature of 66 ºC. The 
Guo et al. further disclose at paragraph 13 an RNA dendrimer molecule which includes (a) a central core multi-branched RNA junction motif comprising a plurality of branches, and wherein a branch comprises at least one RNA oligonucleotide; and (b) an outer surface multi-branched RNA junction motif comprising at least one repeating multi-branched RNA junction motif unit, wherein the repeating unit comprises a plurality of branches, and wherein a branch comprises at least one RNA oligonucleotide. Both the central core multi-branched RNA junction motif and the repeating multi-branched RNA junction motif can comprise 3-8 or more branches. The dendrimer can further include at least one imaging, targeting, or therapeutic module.
Figure 26 illustrates an exemplary RNA dendrimers wherein the RNA molecules in the central core, the first layer and the second layer each comprise at least 3 cargo molecules as required by amended claim 33. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-3, 12, 13, 33, 44, 45 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. as applied to claims 1-3, 12, 13, 33, 44 and 45  above and further in view of Prakash et al. (US 2015/0018540).
The teachings of Guo et al. are described in detail in the previous rejection. Guo et al. further teach that their RNA nanostructures can comprise multiple imaging, targeting or therapeutic modules. See, for example, figure 26C, paragraphs 101-102 and paragraph 187. 
It was well known to those of ordinary skill in the art before the effective filing date of the claimed invention that conjugate moieties can be placed at multiple points within an oligonucleotide. For example, Prakash et al. teach oligonucleotide conjugates and teach (see paragraphs 1052-1053) that conjugate groups can be attached to the 2'-position, the phosphate backbone, or the nucleobase of any nucleoside in the oligonucleotide. Conjugate groups may be attached to either or both ends of an oligonucleotide (terminal conjugate groups) and/or at any internal position.
Therefore, while Guo et al. do not specifically disclose a nanostructure wherein each RNA oligonucleotide comprises 3, 4 or 6 cargo compounds, the person of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to make such nanostructures. 
.

Claims 1-3, 12, 13, 33, 40, 41, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. as applied to claims 1-3, 12, 13, 33, 44 and 45  above and further in view of Kobler et al. (US 2005/0191625) and Behlke et al. (US 2013/0236967).
The teachings of Guo et al. are described in detail in the previous rejection. Guo et al. do not specifically disclose a nanostructure wherein the first layer RNA motifs have a Tm different from either the central core or the second layer. 
However, it was well known to those of ordinary skill in the art before the effective filing date of the claimed invention that the melting temperature of an oligonucleotide depends on known factors and the melting temperature of a particular sequence can be calculated. This knowledge is demonstrated by Kobler et al. and Behlke et al. 
Kobler et al. teach at paragraph 5 that the temperature at which oligonucleotides form duplexes with their complementary sequences known as the Tm (the temperature at which 50% of the nucleic acid duplex is dissociated) varies according to a number of sequence dependent properties including the hydrogen bonding energies of the 
Similarly, Behlke et al teach at paragraph 150 that it is well established that the binding affinity (or Tm) of a nucleic acid duplex varies with base composition.  Further, the identity of the flanking bases (i.e., "nearest neighbors") directly influences Tm.
Therefore, while Guo et al. do not specifically disclose nanostructures wherein the motifs of one layer have Tms different from other layers, the person of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to make such nanostructures. 
The person of ordinary skill in the art would do so and would expect success because they would recognize based on the teachings of Kobler et al. and Behlke et al. that the Tm of any nucleic acid structure is based on known sequence dependent factors which can be varied to affect Tm. Therefore the person of ordinary skill would find it obvious to optimize the sequences used in RNA motifs to obtain a nanostructure having the melting temperatures suitable for any desired purpose.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/Primary Examiner, Art Unit 1635